IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1802-09






ERIC DESHON SORRELLS,  Appellant


v.


THE STATE OF TEXAS, Appellee




ORDER REGARDING REPRESENTATION
TRAVIS COUNTY



 This order was delivered per curiam.

O R D E R

 Appellant was convicted of aggravated robbery in cause number D-1-DC-05200527 in the
331st District Court of Travis County.  Appellant was sentenced 20 years confinement.  The court
of appeals reversed the judgment of the trial court.   Sorrells v. State, No. 13-07-00633-CR (Tex.
App. -- Corpus Christi, delivered November 12, 2009).  The State's petition for discretionary review
was granted by this Court on May 19, 2010.   Appellant is entitled to representation before this Court
at this time.  See Article 1.051(a)(d)(2), V.A.C.C.P.  It appears that Appellant is without
representation in this court.  Accordingly, the trial court is ordered to determine if Appellant is
currently represented by counsel, and if so, to inform this court who represents Appellant.  If
Appellant is not currently represented by counsel and desires counsel, the trial court must first
determine whether Appellant is indigent.  If the trial court finds Appellant is indigent, that court shall
appoint an attorney to represent Appellant before this court in regard to PDR No. PD-1802-09, in
accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P.  Any hearing conducted pursuant
to this order shall be held within 30 days of the date of this order.  The trial court's order appointing
counsel, any findings of fact, affidavits, or transcription of the court reporter's notes and any other
supplementation of the record shall be returned to this court within 45 days of the date of this order.
IT IS SO ORDERED THIS THE 11TH DAY OF JUNE, 2010
DO NOT PUBLISH